Citation Nr: 1226856	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-43 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability (claimed as a cardiac murmur).

4.  Entitlement to service connection for a right great toe disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for residuals of a cold injury to the hands.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a bilateral knee disability.

9.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to June 2007.  He was awarded the Combat Infantryman's Badge (CIB) for his service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The October 2007 rating decision granted service connection and assigned a noncompensable rating for residuals of a right ankle sprain, effective June 29, 2007; and denied service connection for low back pain, insomnia, residuals of a cold injury to the hands, headaches, and a chronic condition to account for knee pain.  A February 2010 rating decision granted service connection and assigned a 30 percent rating for anxiety disorder (also claimed as PTSD, insomnia, and nightmares), effective July 11, 2007.  Therefore, the issue of entitlement to service connection for insomnia has been resolved and is not on appeal before the Board.  The April 2009 rating decision, inter alia, denied service connection for right ear hearing loss, hypertension, a cardiac murmur, and a right great toe disability.

As regards the claim for service connection for a chronic condition to account for knee pain, the Board notes that in his July 2007 claim, the Veteran alleged that he had pain in his knee without specifying whether it was his right or left knee.  However, in the October 2009 rating decision, the RO noted that the current medical evidence fails to show that he has a current diagnosis of a chronic knee condition and referenced an August 2007 x-ray examination of both knees.  As the October 2009 rating decision essentially denied entitlement to service connection for both knees, the Board has accordingly characterized this issue on appeal as reflected on the title page.

In the Veteran's September 2010 substantive appeal, he requested a videoconference hearing before the Board regarding the issues of entitlement to service connection for a right ear hearing loss disability, hypertension, a heart disability, and a right great toe disability.  A hearing was scheduled to be held in November 2011 that, upon the Veteran's request that month, was rescheduled for March 2011.  However, he failed to report for his rescheduled hearing.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for headaches and entitlement to an initial rating in excess of 10 percent for a right ankle disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have a right ear hearing loss disability as defined by VA standards.

2.  No hypertension has been present during the pendency of this claim.

3.  No heart disability, claimed as a cardiac murmur, has been present during the pendency of this claim.

4.  No right great toe disability has been present during the pendency of this claim.

5.  No low back disability has been present during the pendency of this claim.

6.  No residuals of a cold injury of the hands have been present during the pendency of this claim.
7.  No disability of either knee has been present during the pendency of this claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  Hypertension was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

3.  A heart disability, claimed as a cardiac murmur, was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

4.  A right great toe disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  A low back disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

6.  Residuals of a cold injury to the hands were not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

7.  A bilateral knee disability was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353 -23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) ; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, the RO provided notice to the Veteran in August 2007 and December 2008 letters, prior to the issuance of the appealed October 2007 and April 2009 rating decisions, that explained what information and evidence was needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  These letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records, and the reports of August 2007 and January 2009 VA examinations and a January 2009 QTC examination.  A review of those reports of examination reveals that all subjective and objective findings necessary for evaluation of the Veteran's claims were observed and recorded.  Thus, the examinations appear complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that while the Veteran has been afforded VA examinations in response to his claimed hypertension, heart disability, low back disability, residuals of a cold injury to the hands, and bilateral knee disability, VA medical opinions have not been obtained, but has determined that VA has no duty to obtain medical opinion in response to these claims.  In this case, there is no competent evidence reflecting the presence of current hypertension, a heart disability, a low back disability, residuals of a cold injury to the hands, or a bilateral knee disability, nor was there any treatment for hypertension, a heart disability, a low back disability, residuals of a cold injury to the hands, or a bilateral knee disability shown during service.  As the Veteran has not presented a prima facie case for service connection for hypertension, a heart disability, a low back disability, residuals of cold injury, or a knee disability, a remand for an opinion is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests cardiovascular-renal disease, including hypertension; arthritis; organic disease of the nervous system, and sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

For Veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  In this case, the Veteran claims that he has a right ear hearing loss disability, hypertension, a heart disability, a right great toe disability, a low back disability, residuals of a cold injury to the hands, and a bilateral knee disability that are related to his service.  However, there is no evidence that the Veteran has been diagnosed with any of these disabilities during the pendency of this claim.  In addition, he has not claimed, nor does the evidence raise the issue of, any other undiagnosed illness that manifested to a degree of 10 percent or more following discharge from service.  Accordingly, this provision is inapplicable to this case.

A.  Right ear hearing loss

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

The Veteran contends that he has a right ear hearing loss disability due to acoustic trauma from combat during his service.  His service personnel records show receipt of a CIB and a military occupational specialty of infantryman.  As there is evidence that the Veteran participated in combat, he is presumed to have been exposed to acoustic trauma in service.  38 U.S.C.A. § 1154(b) (West 2002). However, even if the Veteran was exposed to acoustic trauma in service, a nexus between his current disability and the in-service exposure to acoustic trauma must be shown.

The Veteran's STRs are void of findings, complaints, symptoms, or a diagnoses pertaining to right ear hearing loss.  The Veteran's reported January 1997 enlistment examination recorded normal hearing as shown by audiometric testing that revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0

Audiometric testing in June 1999 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

Audiometric testing in January 2001 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

The Veteran's reported February 2001 examination recorded normal right ear hearing as shown by audiometric testing that revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0

The Veteran was afforded a QTC audiological examination in January 2009 at which time he reported being diagnosed with hearing loss; a condition which existed since 2005 related to combat operations without hearing protection in Iraq and Afghanistan.  He denied any acoustic trauma after his service.

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20

There was an average of 20 decibels in the right ear and a speech recognition score of 96 percent.  On examination, while there was left ear hearing loss, no hearing loss was present in the right ear.

As noted by these results, there is no evidence of in-service right ear hearing loss.  Notwithstanding, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Critically however, the record does not contain post-service evidence of a current right ear hearing loss disability.  Simply put, there is no evidence that the Veteran has a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, and neither the Veteran nor his representative has presented or identified existing audiometric testing results that show a right ear hearing disability that meet the requirements of that regulation.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no medical evidence showing that a right ear hearing loss disability has been present at any time during the pendency of the claim and the report of a current QTC examination shows the Veteran does not have right ear hearing loss; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis. 

B.  Hypertension

The Veteran contends that he has hypertension that is related to his service.

Under VA rating criteria, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 7101, Note (1).

The Veteran's STRs are void of findings, complaints, symptoms, or any diagnosis of hypertension.  The highest diastolic blood pressure reading of 81 was recorded in August 1999 and June 2004; the highest systolic blood pressure reading of 140 was recorded in July 1999.

On VA general medical examination in August 2007, the Veteran had blood pressure readings of 141/90, 134/69, and 139/88.  At that time, the Veteran denied having hypertension and hypertension was not diagnosed.

VA treatment records are also void of findings, complaints, symptoms, or any diagnosis of hypertension.  The highest diastolic blood pressure reading of 76 was recorded in February 2009; the highest systolic blood pressure reading of 145 was recorded in September 2008.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have hypertension for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that hypertension has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have hypertension; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.

C.  Heart

The Veteran contends that he has a heart disability, claimed as a cardiac murmur, that is related to his service.

The STRs include a January 1997 entrance examination which shows a normal clinical evaluation of the Veteran's heart.  However, on February 2001 examination, an echocardiogram was performed and revealed an undiagnosed cardiac murmur.  The impression was normal chamber dimension and normal wall thickness, normal LV contraction with ejection fraction of 65%, trace mitral regurgitation, physiologic tricuspid regurgitation, and mild pulmonic regurgitation.

On VA general medical examination in August 2007, a cardiac examination revealed R, S1 S2 without murmur or gallop.  At that time, the Veteran denied any heart problems and no heart disability was diagnosed.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have any current heart disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that a heart disability has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have any disability of the heart; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.

D.  Right great toe

The Veteran contends that he has a right great toe disability, claimed as a right foot disability, that is related to his service. 

The STRs include a January 1997 enlistment examination which reflects an abnormal examination of the feet and a diagnosis of mild pes planus.  A June 2000 report reflects a complaint of tenderness of the right great toe.  An examination of the right great toe revealed a mild dislocation and tenderness to palpitation when pressed.  The assessment was a small fissure on the pad of the right great toe.  However, a February 2001 examination reflects a normal clinical examination of the feet.

VA treatment records are void of findings, complaints, symptoms, or a diagnosis of a right great toe disability.

On VA feet examination in January 2009, the Veteran denied any problems with the right great toe and related that he did not recall any right toe problem.  Examination of the right foot was negative for painful motion, swelling, tenderness, instability, or weakness.  The Veteran was diagnosed with a normal right great toe on examination without pathology.  The examiner noted that the Veteran was treated for right big toe tenderness in June 2000 that was diagnosed as a mild dislocation.  The examiner noted that the Veteran had a normal right great toe examination and opined that the right toe injury was self-limiting without further problems.
Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have any current disability of the right great toe for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that any disability of the right great toe has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have a right great toe disability; he has accordingly not shown a current disorder for which service connection can be granted.

E.  Low back

The Veteran contends that he has a low back disability that is related to his service. 

The STRs are void of findings, complaints, symptoms, or any diagnosis of a low back disability.

On VA general medical examination in August 2007, the Veteran complained of low back pain which began during his service.  However, an x-ray examination of the lumbosacral spine was negative and the Veteran was diagnosed with a normal lumbar spine.

A December 2009 VA treatment record reflects a complaint and diagnosis of low back pain.

On review of the evidence above, the Board notes at the Veteran has complained of low back pain, and such pain was confirmed on VA examination, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).


Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have any current low back disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that a low back disability has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have any disability of the low back; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.

F.  Residuals of a cold injury to the hands

The Veteran contends that from 1998 to 1999 he suffered frostbite to his hands while going through a pre-ranger course at Ft. Campbell Kentucky and that he currently suffers from residuals of frostbite to his hands.

The STRs are void of findings, complaints, symptoms, or a diagnosis related to frostbite or any cold injury to the hands.

VA treatment records are also void of findings, complaints, symptoms, or any diagnosis of residuals of cold injury.

On VA general medical examination in August 2007, the Veteran related that one day at Ft. Campbell, Kentucky his hands got wet when it rained, sleeted, and snowed causing him to experience a burning sensation in his fingers.  He stated that he was told to place his hands under his armpits after which he saw improvement in his hands.  While he had current complaints of bilateral hand pain, on examination, the examiner was unable to find any condition to account for his claimed burning fingers in cold conditions.

On review of the evidence above, the Board notes at the Veteran has complained of bilateral hand pain, and such pain was confirmed on VA examination, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have any current residuals of cold injury to the hands for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that residuals of a cold injury to the hands have been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have any disability of the hands; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.

G.  Knees

The Veteran contends that he has a bilateral knee disability that is related to his service.

The STRs include an August 1999 report which shows a two-month complaint of left knee pain.  There was no known MOI (mechanism of injury) or prior history of left knee pain.  In January 1997 and February 2001, a clinical evaluation of the lower extremities was normal.

On VA examination in August 2007, the Veteran stated that after a road march he had bad pain in both knees and was placed on a profile for a few weeks.  His knees were treated during service with medication and improved.  An x-ray examination of the knees was negative and the Veteran was diagnosed with normal knees.

On review of the evidence above, the Board notes at the Veteran has complained of bilateral knee pain, and such pain was confirmed on VA examination, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent and persuasive medical evidence establishes that the Veteran does not have any current bilateral knee disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer; supra; McClain, supra.  In this case, there is no medical evidence showing that a bilateral knee disability has been present at any time during the pendency of the claim and the report of a current VA examination shows the Veteran does not have any disability of either knee; he has accordingly not shown a current disorder for which service connection can be granted, whether on a direct basis or a presumptive basis.

All disabilities

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran in the form of his correspondence to VA in which he asserted his belief that his claimed disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As discussed above, there is no medical evidence of the presence of a has right ear hearing loss disability, hypertension, a heart disability, a right great toe disability, a low back disability, residuals of a cold injury to the hands, or a bilateral knee disability during the pendency of this claim.

For the foregoing reasons, the claims for service connection for a right ear hearing loss disability, hypertension, a heart disability, a right great toe disability, a low back disability, residuals of a cold injury to the hands, and a bilateral knee disability must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for hypertension is denied.

Service connection for a heart disability is denied.

Service connection for a right great toe disability is denied.

Service connection for a low back disability is denied.

Service connection for residuals of a cold injury to the hands is denied.

Service connection for a bilateral knee disability is denied.







REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims of entitlement to service connection for headaches and for initial rating in excess of 10 percent for a right ankle disability.

I.  Service Connection Claim

The Veteran contends that he has headaches that are related to his active service.

The STRs include a May 1988 report which reflects a complaint of headaches and an assessment of common cold.  On VA examination in August 2007, the Veteran denied having headaches, but a December 2009 VA treatment record reflects an assessment of migraine versus tension headaches.

VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examinations in response to his claim for service connection for headaches.

II.  Increased Rating Claim
An October 2009 VA treatment record reflects the Veteran's complaint of recent swelling in his right ankle.  Given the reported worsening of the Veteran's right ankle disability since his last VA examination in August 2007, the Board finds that a new examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(d)  (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c)(4)  (2011).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that post-service treatment records that have been associated with the claims files pertain to VA medical treatment received by the Veteran through December 2009.  However, in addition to the paper claims files, there is a Virtual VA electronic claims files associated with the Veteran's claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
Appropriate efforts must also be made to obtain all available VA treatment records since December 2009.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims folders, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims folders and provide medical opinions in conjunction with the development requested herein.

2.  Then, schedule a VA examination to determine the nature and etiology of any current headaches.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

   (a)  Diagnose any current headaches.

(b)  Is it at least as likely as not (50 percent or more probability) that any current headaches were incurred in or aggravated by the Veteran's active service?  The examiner must consider the Veteran's statements regarding the incurrence of headaches, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected right ankle disability.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO should ensure that the examination report or reports provide all information required for rating purposes and should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, and/or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability of the right ankle on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the effect of the Veteran's service-connected right ankle disability on his ability to work.  The supporting rationale for all opinions expressed must be provided.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case, to include consideration of all of the evidence associated with the claims file since the October 2009 and September 2010 supplemental statements of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


